COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-324-CR
  
  
CHARLES 
THOMAS ALLEN                                                     APPELLANT
   
V.
  
THE STATE OF 
TEXAS                                                                  STATE
  
----------
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion For Voluntary Dismissal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
  
   
                                                                  PER 
CURIAM
  
  
PANEL 
D:   WALKER, J., CAYCE, C.J.; and MCCOY, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October 28, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.